Case: 13-5058   Document: 15     Page: 1   Filed: 05/29/2013




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                DOMICIANO REDONDO,
                  Plaintiff-Appellant,

                            v.

                   UNITED STATES,
                   Defendant-Appellee.
                 ______________________

                       2013-5058
                 ______________________

     Appeal from the United State Court of Federal Claims
 in No. 12-CV-0489, Senior Judge Robert J. Yock.
                  ______________________

                     ON MOTION
                 ______________________
                        ORDER
     Domiciano Redondo seeks an order compelling both
 parties to resolve this case through mediation. The
 United States opposes.
     To the extent Mr. Redondo is asking that his case be
 selected for this court’s mediation program, we note that
 only cases where all parties are represented by counsel
 are eligible for the program. See Appellate Mediation
 Program Guideline 2.
Case: 13-5058         Document: 15   Page: 2   Filed: 05/29/2013




 2                                   DOMICIANO REDONDO   v. US
     To the extent Mr. Redondo is asserting that the Court
 of Federal Claims dismissed his case for lack of jurisdic-
 tion when it should have proceeded to mediation, that is
 an issue going to the merits of his appeal. Mr. Redondo
 should include any arguments directed thereto in his
 informal brief.
       Accordingly,
       IT IS ORDERED THAT:
       The motion is denied.
                                       FOR THE COURT

                                       /s/ Jan Horbaly
                                       Jan Horbaly
                                       Clerk

 s25